Citation Nr: 0334184	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  94-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected degenerative arthritis of the right ankle, to 
include special monthly compensation for loss of use of the 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from September 1962 to 
service retirement in May 1984, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied a compensable 
rating for the veteran's service-connected degenerative 
arthritis of the right ankle.

The Board remanded the veteran's claim in August 1997.  In 
August 2001, the RO increased the evaluation for the 
veteran's service-connected degenerative arthritis of the 
right ankle to a 30 percent evaluation.  

The veteran's claim was before the Board in July 2002.  At 
that time, the Board granted service connection for residuals 
of a left ankle injury, including traumatic arthritis, and 
denied service connection for bilateral pes planus.  The 
Board also denied an increased rating from 60 percent for 
hypertension with left ventricular hypertrophy, mild renal 
insufficiency and edema of the lower extremities, and denied 
an increased rating from 40 percent for chronic prostatitis.  
The Board also denied an increased rating from 30 percent for 
degenerative arthritis of the right ankle, to include special 
monthly compensation for loss of use of the right foot.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Secretary of Veterans Affairs, represented by the Office of 
the General Counsel, and the veteran's attorney, filed a 
document entitled "Joint Motion for Partial Remand."  The 
Court ordered that the motion regarding the denial of the 
increased rating from 30 percent for degenerative arthritis, 
to include special monthly compensation for loss of use of 
the right foot be granted and that the Board's decision be 
vacated and remanded.  The Court dismissed the appeal as to 
the remaining issues.  




REMAND

In the joint motion, it was pointed out that a medical 
examination was needed regarding the question of whether the 
veteran was entitled to special monthly compensation for loss 
of use of the foot.  It was pointed out that the March 1992 
examination and outpatient treatment reports failed to 
provide an opinion of the ability of the veteran to balance 
on the right foot or propel with the right foot, and whether 
or not these actions could be accomplished equally well by an 
amputation stump with prosthesis.  For that reason, the 
veteran's claim regarding an increased rating from 30 percent 
for his right ankle disability must be remanded for a VA 
examination.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA medical records 
regarding the veteran's right ankle which 
have been generated since the last 
request by the RO.  

2.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
degenerative arthritis of the right ankle 
and foot.  The examiner should provide 
diagnoses of all disorders of the 
veteran's right ankle.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examiner should 
answer the following questions:

a.  Can the veteran balance on his 
right foot or propel with the 
affected foot?

b.  Could the actions in question 
(a) be accomplished equally well by 
an amputation stump with prosthesis?

c.  Does the veteran have ankylosis 
of the right ankle in plantar 
flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 
percent?

d.  Does the veteran have an 
abduction, adduction, inversion or 
eversion deformity?  

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

3.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.  

4.  The RO should readjudicate the 
veteran's appeal for an increased rating 
from 30 percent for degenerative 
arthritis of the right ankle, to include 
special monthly compensation for loss of 
use of the right foot.  In the event that 
the issue is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




